By the Court.
The exceptions in this case relate to the admission and exclusion of evidence. The opinions of the plaintiffs as to the value of their services were competent. They were experts. The relations of the defendant to other architects, not made known to the plaintiffs, were immaterial. Other testimony, to the exclusion of which exception was taken, was given by the same witness in another part of the case, and the defendant was not injured by its exclusion. The defendant has not pointed out any error in the rulings, and we do not discover any.

Exceptions overruled with double costs.